Title: From Thomas Jefferson to Thomas Munroe, 30 April 1805
From: Jefferson, Thomas
To: Munroe, Thomas


                  
                     Th:J. to 
                        mr. Monroe
                     
                     
                        Apr. 1805
                     
                  
                  I do not know whether it is the practice here to issue a subpoena of injunction without a bill filed. if it is, it would be best to take out one immediately against the master Carpenter & the owner or employer. if it is not the custom, then the case should be stated by letter immediately by post to the Atty. of the District, & a bill derived from him without delay. the evasion of putting 2. frames together is too palpable to need consultation.
                  mr Gallatin wishes you to call on him, to explain to him exactly the situation of the High-way fund, & the manner in which you have given in your accounts.
               